Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on October 22, 2021, have been carefully considered.  No claims have been canceled or added; claims 1-80 remain pending in this application.

Election/Restrictions
As a result of the election and elections of species filed by Applicants on May 7, 2021, claims 1, 2, 4, 6-17, 20, 21, and 23-34 remain presently under consideration by the Examiner.  
Claims 3, 5, 18, 19, 22, and 35-80 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected interconnected network and to a nonelected method of making an interconnected network, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 7, 2021.

Withdrawn Double Patenting Rejection
The nonstatutory double patenting rejection of claims 1, 2, 4, 6-8, 20, and 21 as being unpatentable over claims 1-8 of U.S. Patent No. 10,265,694, stated in the previous Office Action, has been withdrawn in view of the Terminal Disclaimer filed by Applicants on December 8, 2021.
Rejoinder of Previously Non-Elected Claims
Claims 1, 2, 4, 6-17, 20, 21, and 23-34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3, 5, 18, 19, 22, and 35-80, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 9, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-80 are now under consideration by the Examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a. In line 2 of each of claims 3, 18, 22, and 66, please change "form" to "from".
Claims 3, 18, 22, and 66 have all been amended to correct informalities therein (“selected form” has been amended to recite “selected from”).

Allowable Subject Matter
Claims 1-80 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed interconnected porous network structure, comprising an interconnected network of solid material defining an interconnected network of open spaces, the network of open spaces defined by the removal of at least a portion of 
The prior art of record also does not teach or suggest the claimed method for fabricating an interconnected network structure, wherein interconnected interstitial spaces are filled with an assembly of sacrificial particles with a backfilling material, wherein said sacrificial particles are provided with nanoparticles, and wherein at least a portion of the sacrificial particles are removed to form an interconnected network structure comprising an interconnected network of solid material defining an interconnected network of open spaces, wherein the nanoparticles reside predominantly on the surfaces of the interconnected network of solid material defining the interconnected network of open spaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        December 17, 2021